             Case 1:19-cv-11676-NMG Document 54 Filed 02/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
___________________________________________
                                             )
SECURITIES AND EXCHANGE COMMISSION, )
                                             )
                  Plaintiff,                 )
                                             )
      v.                                     )   Civil Action No. 19-11676-NMG
                                             )
TANMAYA KABRA, a/k/a TAN KABRA, and          )
LAUNCHBYTE.IO, LLC a/k/a                     )
THE KABRA GROUP, LLC,                        )
                                             )
                  Defendants.                )
                                             )
___________________________________________ )

                                          STATUS REPORT

       The plaintiff Securities and Exchange Commission (“the Commission”) submits this status report

in the above-captioned case, as ordered by the Court. [Dkt. 53].

       The defendant in this case, Tanmaya Kabra (“Mr. Kabra”), was indicted on charges related to the

same conduct at issue in this case. See Dkt. 48. After the Court denied Mr. Kabra’s motion to dismiss

this matter and scheduled a scheduling conference, [Dkt. 45, 46], the Department of Justice moved to

intervene in this action so as to seek a stay. [Dkt. 47, 48]. The Court allowed that motion and, on May

8, 2020, stayed this case.

       Since the case was stayed, the criminal litigation has been proceeding. It was previously set for

trial on February 1, 2021, with a Final Pretrial Conference on January 21, 2021. Docket, United States

v. Kabra, 19-10335-DJC (“Crim. Dkt.”). Trial has now been continued to April 26, 2021, at the request

of Mr. Kabra. [Crim. Dkt. 122].

       In the above-captioned case, with the stay in place, the Commission has been referring any self-

identified harmed investors to the criminal authorities, and updating them on the status of the criminal
                Case 1:19-cv-11676-NMG Document 54 Filed 02/26/21 Page 2 of 2




case. No discovery has taken place, and the parties have had no discussions about resolving the case.

                                                   Respectfully submitted,

                                                   SECURITIES AND EXCHANGE COMMISSION

                                                   By its attorneys,

                                                   //s// Rachel E. Hershfang
                                                   Rachel Hershfang (Mass. Bar No. 631898)
                                                       Senior Trial Counsel
                                                   Emily R. Holness (New York Bar No. 4947941)
                                                       Senior Enforcement Counsel
                                                   Alicia Reed (New York Bar No. 4913596)
                                                       Senior Enforcement Counsel
                                                   Boston Regional Office
                                                   33 Arch Street, 24th Floor
                                                   Boston, MA 02110
                                                   (617) 573-8987 (Hershfang direct)
                                                   (617) 573-4590 (fax)
                                                   HershfangR@sec.gov (Hershfang email)
Dated: February 26, 2021

                                                    CERTIFICATE OF SERVICE

I certify that a copy of this motion has been served on defendants of record through filing electronically.

                                                          //s// Rachel E. Hershfang________________
                                                          Rachel E. Hershfang
Dated: February 26, 2021




                                                               2
